Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12-16 of U.S. Patent No. 11,019,662. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 are either anticipated by or obvious variants of patent claims 1, 2, 12-16.  For example, patent claim 1 includes all limitations of independent claim 13.  Patent claim 1 includes all limitations of independent claim 17.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1, 2, 12-16.  In particular, the following table shows the corresponding limitations between claims 1-20 and patent claims 1, 2, 12-16.
Present Application Claims (17/236,714)
Patent claims (US 11,019,662)
1. A wireless device that operates in a wireless network, the wireless device comprising: a memory unit; and a processor coupled to the memory unit, wherein the memory unit includes instructions that when executed by the processor cause the wireless device to: receive a frame, wherein the frame includes a recipient address that indicates an intended recipient of the frame, 

compare the recipient address of the frame with a transmission opportunity holder address, determine based on a result of the comparison whether the frame is an intra-basic service set frame, and 

in response to determining, using the transmission opportunity holder address and the recipient address of the frame, that the frame is an intra-basic service set frame, update an intra-basic service set network allocation vector based on the frame.








2. The wireless device of claim 1, wherein the instructions, when executed by the processor, further cause the wireless device to: in response to determining, using the transmission opportunity holder address and the recipient address of the frame, that the frame is not an intra-basic service set frame, update an inter-basic service set network allocation vector based on the frame.

3. The wireless device of claim 2, wherein the frame is not the intended recipient of the frame when the frame is determined to not be an intra-basic service set frame.


4. The wireless device of claim 1, wherein the frame is an intra-basic service set frame when the recipient address of the frame matches the transmission opportunity holder address.

5. The wireless device of claim 1, wherein the frame is the intended recipient of the frame when the frame is determined to be an intra-basic service set frame.





6. The wireless device of claim 1, wherein the frame is a control frame that does not have a transmitter address (TA) field.

7. The wireless device of claim 1, wherein the transmission opportunity holder address is set based on a transmission in the wireless network that preceded the frame.

8. The wireless device of claim 7, wherein the transmission is a request to send and clear to send frame exchange.

9. A non-transitory machine-readable storage medium that includes instructions which, when executed by a processor of a wireless device, cause the wireless device to: receive a frame, wherein the frame includes a recipient address that indicates an intended recipient of the frame; compare the recipient address of the frame with a transmission opportunity holder address, determine based on a result of the comparison whether the frame is an intra-basic service set frame; and in response to determining, using the transmission opportunity holder address and the recipient address of the frame, that the frame is an intra-basic service set frame, update an intra-basic service set network allocation vector based on the frame.



10. The non-transitory machine-readable storage medium of claim 9, wherein the instructions, when executed by the processor, further cause the wireless device to: in response to determining, using the transmission opportunity holder address and the recipient address of the frame, that the frame is not an intra-basic service set frame, update an inter-basic service set network allocation vector based on the frame.

11. The non-transitory machine-readable storage medium of claim 10, wherein the frame is not the intended recipient of the frame when the frame is determined to not be an intra-basic service set frame.

12. The non-transitory machine-readable storage medium of claim 9, wherein the frame is an intra-basic service set frame when the recipient address of the frame matches the transmission opportunity holder address.



13. The non-transitory machine-readable storage medium of claim 9, wherein the frame is the intended recipient of the frame when the frame is determined to be an intra-basic service set frame.

14. The non-transitory machine-readable storage medium of claim 9, wherein the frame is a control frame that does not have a transmitter address (TA) field.

15. The non-transitory machine-readable storage medium of claim 9, wherein the transmission opportunity holder address is set based on a transmission in the wireless network that preceded the frame.

16. The non-transitory machine-readable storage medium of claim 15, wherein the transmission is a request to send and clear to send frame exchange.

17. A method, performed by a wireless device, for communicating in a wireless local area network, the method comprising: receiving, by the wireless device, a frame, wherein the frame includes a recipient address that indicates an intended recipient of the frame; 

comparing, by the wireless device, the recipient address of the frame with a transmission opportunity holder address, determining, by the wireless device, based on a result of the comparison whether the frame is an intra-basic service set frame; and in response to determining, using the transmission opportunity holder address and the recipient address of the frame, that the frame is an intra-basic service set frame, updating, by the wireless device, an intra-basic service set network allocation vector based on the frame, and wherein the intra-basic server set network allocation vector is used by the wireless device to control transmissions in the local wireless area network and the update is based on duration information of the frame.




18. The method of claim 17, further comprising: in response to determining, using the transmission opportunity holder address and the recipient address of the frame, that the frame is not an intra-basic service set frame, updating, by the wireless device, an inter-basic service set network allocation vector based on the frame.

19. The method of claim 18, wherein the frame is not the intended recipient of the frame when the frame is determined to not be an intra-basic service set frame.


20. The method of claim 17, wherein the frame is an intra-basic service set frame when the recipient address of the frame matches the transmission opportunity holder address, and wherein the frame is the intended recipient of the frame when the frame is determined to be an intra-basic service set frame.

13. A wireless device, comprising: a receiver circuit, wherein the wireless device is to: 




receive, using the receiver circuit, a first frame; determine a Transmission Opportunity (TXOP) holder address using the first frame and save the TXOP holder address; 
receive, using the receiver circuit, a second frame; and determine, using the saved TXOP holder address and an address of the second frame, whether the second frame is an intra-Basic Service Set (intra-BSS) frame; and 
in response to determining, using the saved TXOP holder address and the address of the second frame, that the second frame is the intra-BSS frame, update an intra-BSS Network Allocation Vector (NAV).
14. The wireless device of claim 13, wherein determining whether the second frame is an intra-BSS frame comprises: comparing the address of the second frame with the saved TXOP holder address; and determining that the second frame is the intra-BSS frame in response to the saved TXOP holder address matching the address of the second frame.

16. The wireless device of claim 13, wherein the first frame is not targeted to the wireless device, the second frame is not targeted to the wireless device, or both the first frame and the second frame are not targeted to the wireless device.





16. The wireless device of claim 13, wherein the first frame is not targeted to the wireless device, the second frame is not targeted to the wireless device, or both the first frame and the second frame are not targeted to the wireless device.
Claim 14





14. The wireless device of claim 13, wherein determining whether the second frame is an intra-BSS frame comprises: comparing the address of the second frame with the saved TXOP holder address; and determining that the second frame is the intra-BSS frame in response to the saved TXOP holder address matching the address of the second frame.
Claim 11



15. The wireless device of claim 13, wherein the address of the second frame is a receiver address (RA) and the TXOP holder address is a transmitter address (TA).
12. The method of claim 1, wherein the first frame is a request-to-send (RTS) frame or a data frame.

13. A wireless device, comprising: a receiver circuit, wherein the wireless device is to: 

receive, using the receiver circuit, a first frame; determine a Transmission Opportunity (TXOP) holder address using the first frame and save the TXOP holder address; receive, using the receiver circuit, a second frame; and determine, using the saved TXOP holder address and an address of the second frame, whether the second frame is an intra-Basic Service Set (intra-BSS) frame; and in response to determining, using the saved TXOP holder address and the address of the second frame, that the second frame is the intra-BSS frame, update an intra-BSS Network Allocation Vector (NAV).

16. The wireless device of claim 13, wherein the first frame is not targeted to the wireless device, the second frame is not targeted to the wireless device, or both the first frame and the second frame are not targeted to the wireless device.






16. The wireless device of claim 13, wherein the first frame is not targeted to the wireless device, the second frame is not targeted to the wireless device, or both the first frame and the second frame are not targeted to the wireless device.
14. The wireless device of claim 13, wherein determining whether the second frame is an intra-BSS frame comprises: comparing the address of the second frame with the saved TXOP holder address; and determining that the second frame is the intra-BSS frame in response to the saved TXOP holder address matching the address of the second frame.
Claim 14





15. The wireless device of claim 13, wherein the address of the second frame is a receiver address (RA) and the TXOP holder address is a transmitter address (TA).
15. The wireless device of claim 13, wherein the address of the second frame is a receiver address (RA) and the TXOP holder address is a transmitter address (TA).

12. The method of claim 1, wherein the first frame is a request-to-send (RTS) frame or a data frame.


1. A method performed by a wireless device, the method comprising: 

receiving, by the wireless device, a first frame; determining, by the wireless device, a Transmission Opportunity (TXOP) holder address using the first frame and saving the TXOP holder address; 
receiving, by the wireless device, a second frame; determining, using the saved TXOP holder address and an address of the second frame, whether the second frame is an intra-Basic Service Set (intra-BSS) frame; and 
in response to determining, using the saved TXOP holder address and the address of the second frame, that the second frame is the intra-BSS frame, updating, by the wireless device, an intra-BSS Network Allocation Vector (NAV).
2.The method of claim 1, wherein determining whether the second frame is the intra-BSS frame comprises: comparing the address of the second frame with the saved TXOP holder address; and determining that the second frame is the intra-BSS frame in response to the saved TXOP holder address matching the address of the second frame.

16. The wireless device of claim 13, wherein the first frame is not targeted to the wireless device, the second frame is not targeted to the wireless device, or both the first frame and the second frame are not targeted to the wireless device.



16. The wireless device of claim 13, wherein the first frame is not targeted to the wireless device, the second frame is not targeted to the wireless device, or both the first frame and the second frame are not targeted to the wireless device.
2. The method of claim 1, wherein determining whether the second frame is the intra-BSS frame comprises: comparing the address of the second frame with the saved TXOP holder address; and determining that the second frame is the intra-BSS frame in response to the saved TXOP holder address matching the address of the second frame.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477